DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-11) in the reply filed on 08/16/22 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/22.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 is objected to for having improper antecedent basis for “the free end” of each arm, “the radial outer surface”, “the spaces”, “the portions”, “the vicinity”, and “the portions of the sleeve”.
Claim 2 is objected to for having improper antecedent basis for “the region”, and “the regions”. 
Claim 3 is objected to for referring to “associated arms” since it isn’t clear whether this is referring to the previously claimed arms or whether these are new arms. 
Claim 4 is objected to for claiming the arms each include “a generally” U-shaped second arm lattice member, since it is unclear what a “generally” U-shape is (e.g. as compared to something that is U-shaped or not u-shaped). 
Claim 5 is objected to for referring to “the region” and “the corresponding hump” with improper antecedent basis. Further, the phrase “in respect of each arm” appears to be incorrect. For the purposes of examination this will be understood to mean “for each arm”. 
Claim 7 is objected to for referring to “the axial ends” with improper antecedent basis.
Claim 10 is objected to for claiming the body includes “three arms” and the sleeve includes “three humps” since it isn’t clear how, if at all, these are related to the previously claimed arms and humps.
Claim 11 is objected to for claiming “single layered polymer material” when it is believed a hyphen is missing.
Claims 2-11 are objected to for claiming “An expandable sleeved stent” as opposed to “The expandable sleeved stent”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tubular body, the tubular body being a distinct element from the latticed peripheral wall, the regions (that radially overlap (clm 2) or of the corresponding hump (clm 5)), first and second axial ends, the polymer coating, the first portion of the sleeve, the single layered polymer material, the second portions of the sleeve, and the double-layered polymer material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for claiming the sleeve is “right circular cylindrical” in shape, since this is not a known shape.
Claim 3 is indefinite for claiming the arms “may extend” into the pockets upon radial expansion. This makes it unclear whether or not the arms have to expand into the pockets in order to meet the limitations of this claim, or whether this is optional.
Further, the claim is unclear since it claims that humps are defined by the sleeve and directly afterwards, states that the pockets defined by the humps defined by the sleeve are located between the sleeve and arms. It isn’t clear how the pockets can be both defined by the sleeve, as well as lie between itself and something else.
Claim 7 is indefinite for claiming each hump is “kidney-shaped” but it isn’t clear what constitutes a “kidney” shape. For example, how detailed must the shape be? Does this only refer to a two-dimensional outline or is it three-dimensional as well? Are all kidneys shaped identically making this recitation fairly limiting, or does it include diseased, damaged, or engineered kidneys? The limitation isn’t clearly defining the boundaries of the claim. 
Claim 8 is indefinite for claiming ‘the tubular body is coated in a polymer and the sleeve is bonded to the tubular body”. The specification indicates that “the stent 12 is coated with a polymer”. Later, the specification states “Since the stent 12 is coated in a polymer, the sleeve 14 can be bonded to the polymer coating on the stent 12”. There isn’t any polymer coating shown or described anywhere else in the specification or drawings, and the specification appears to refer to securement (or bonding) only with reference to the polymer coating. It isn’t clear whether the sleeve 14 is the polymer coating, or whether there is an otherwise un-described, mentioned, or shown polymer coating which is connecting the stent and sleeve together. 
Remaining claims are indefinite for depending on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Girard et al. (US 20110295363 A1) hereinafter known as Girard.
Regarding claim 1 Girard discloses an expandable sleeved stent (Figures 8a-d) comprising:
a tubular body with first and second axial ends (Figures 8a-d), a latticed peripheral wall (Figures 8a-d item 10), and at least two arms that, upon radial expansion of the tubular body from a crimped condition to an expanded condition, protrude radially from the latticed peripheral wall (Figure 8b items 15/50/32 each form one arm; at least the part of arms representative of element 15 extends outwardly as is shown in Figure 8b upon expansion), wherein a free end of each arm is radially displaceable relative to the peripheral wall (Figure 8b item 20); and 
a sleeve that extends from the first axial end of the tubular body ([0259]-[0260] the first end 2 of the tubular body is secured to the sleeve) and circumferentially covers at least a portion of a radial outer surface of the latticed peripheral wall between the free ends of the arms and the first axial end of the tubular body ([0259]-[0260] the liner is provided on an exterior of the stent starting at the lower end 2 to form a circumferential seal),
wherein the sleeve bridges spaces between portions of the latticed peripheral wall adjacent the arms ([0259]-[0260] the “spaces” are considered the openings of the cells of the lattice 40) as well as the free ends of the arms ([0259] the liner can cover all of the outside surface of the stent 10); and 
wherein the sleeve is secured to the arms or tubular body in a vicinity between arm free ends (20) and the second axial end of the tubular body (top) ([0259]-[0260] the liner secures to the entire outside surface of the stent 10; and is attached at a plurality of locations between the ends; including at arches 50a-c which is considered in the “vicinity” of the second (top) axial end and arm free ends 20); 
such that upon radial expansion of the tubular body towards the expanded condition and consequent protrusion of the arms radially from the peripheral wall, portions of the sleeve that bridge the peripheral wall and the arms flare radially outwards ([0260] the sleeve is compressed and folded upon compression but expands “to conform to the luminal wall of the tubular frame as the frame expands”. [0261] the exposed stent elements are covered which reduces thrombogenity. If the graft goes from folded to conforming to the extended arms 15a-c/20, and the arms are extended as is shown in Figure 8b, it logically follows that the graft is inherently also flared outwards at those locations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard as is applied above.
Regarding claims 2-3 Girard discloses the stent of claim 1 substantially as is claimed,
wherein Girard further discloses wherein when the tubular body is in a crimped condition the sleeve radially overlaps the peripheral wall in a generally cylindrical shape ([0260])
but isn’t explicit as regards whether the shape of the sleeve is “right circular cylindrical” in its shape, and whether there are “humps” forming “pockets” extending radially outwardly directly over the arms.
However, regarding claims 2-3 the Examiner notes that it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Girard, which is some level of cylindrical, and includes axial fold lines. The Examiner notes that whether there are “humps” forming pockets or not isn’t relevant to the function of the device, since Girard already discloses the liner opens and conforms to the wall of the frame as it expands to seal and inhibit leakage ([0259]-[0260]). Accordingly the presence of the humps providing pockets appears nothing more than a design choice or change in shape which is obvious over the axial folds of Girard.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard as is applied above in view of Dasi et al. (US 20210145572 A1) hereinafter known as Dasi.
Regarding claim 4 Girard teaches the stent of claim 3 substantially as is claimed,
wherein Girard further discloses each arm includes a first arm lattice member (Figure 8a-d item 50a-c), 
a generally U-shaped second arm lattice member (Figure 8a-d item 15a-c), and 
a third arm lattice member bridging the first and second arm lattice members (Figures 8a-d item 50a-c); and 
wherein the sleeve extends to and is secured to the first arm lattice member of each arm ([0260]),
but is silent with regards to the third arm member bridging the first and second arm members.
However, regarding claim 4 Dasi teaches wherein arch-shaped arm members can include third arm lattice members (Figure 18 item 168) which bridge first (Figure 18 item 160) and second members (Figure 18 item 170). Girard and Dasi are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Girard so that there is an additional bridging third lattice member as is taught by Dasi. This is considered an obvious embodiment over having two arm lattice members or one lattice arm member. The increased number of arm members simply changes the expansion force and pressure for pressing against the vessel wall once implanted. 
Regarding claim 5 the Girard Dasi Combination teaches the stent of claim 4 substantially as is claimed,
but is silent with regards to the second lattice member not being secured to the sleeve.
However, regarding claim 5 Girard already provides for the ability of the second arm member 15a-c to slide radially outward with the sleeve ([0260]). See the explanation/rejection above in the rejection to claims 2-3, which notes the presence of “humps” appearing to be an obvious change in shape or design choice. Accordingly, regarding attachment of the arms to the graft, the Examiner notes no functional difference in whether or not the arm members 15a-c are attached or not to the graft, since the graft already allows the expansion, conforming, and outward extension of the arm members’ free ends (Figure 8b item 20). Since the attachment to the sleeve doesn’t affect the function of the stent in any way, it is considered to be an obvious design choice over non-attachment. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard and Dasi as is applied above, further in view of Nguyen et al. (US 10456245 B2) hereinafter known as Nguyen.
Regarding claim 6 the Girard Dasi Combination teaches the stent of claim 5 substantially as is claimed,
wherein Girard further discloses the sleeve is made of a polymer ([0263] PTFE, PET),
but is silent with regards to the polymer being electrospun.
However, regarding claim 6 Nguyen teaches that PTFE or PET on outer surfaces of a stent can be electrospun (Abstract (Col 8 lines 19-20, 28-31)). Girard and Nguyen are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Girard Dasi Combination so that the polymer sleeve was electrospun as is taught by Nguyen since this type of material is very common in stent arts for giving a desirable node/fibril structure which provides suitable strength, flexibility, durability, and biocompatibility for an implant. The Examiner notes that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 7 the Girard Dasi Nguyen Combination teaches the stent of claim 6 substantially as is claimed,
but is silent with regards to the hump and its shape.
However, regarding claim 7 please see the rejection to claims 2-3 above regarding the obvious equivalence in the art of the configuration of Girard, the change of shape not being understood to teach any specific benefit or solve any problem over that of Girard.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard, Dasi, and Nguyen as is applied above, further in view of Drasler et al. (US 20180147061 A1) hereinafter known as Drasler.
Regarding claim 8 the Girard Dasi Nguyen Combination teaches the stent of claim 7 substantially as is claimed,
wherein Girard further discloses the sleeve is bonded to the tubular body ([0260] welding is a form of bonding),
but is silent with regards to the tubular body being coated in a polymer.
However, regarding claim 8 Drasler teaches utilizing a polymer coating to bond a stent to polymeric parts of a heart valve ([0172]). Girard and Drasler are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weld-bonding method of securement taught by Girard so that it was done with a polymer coating as is taught by Drasler since the two are understood to be obvious alternatives in the art for securing two elements together (e.g. polymer melt bonding vs. welding). The substitution of one known method of connection for another constitutes a prima facie case of obviousness. 
Regarding claim 9 the Girard Dasi Nguyen Combination teaches the stent of claim 8 substantially as is claimed,
wherein Girard further discloses the tubular body is bonded to scalloped members forming part of the peripheral wall adjacent the second arm lattice members (Figure 8d item 16a-c; [0260] welding is considered bonding).
Regarding claim 10 the Girard Dasi Nguyen Combination teaches the stent of claim 9 substantially as is claimed,
wherein Girard further discloses the tubular body includes three arms (Figures 8a-d). The Examiner again refers above to the rejections to claims 2-3 regarding the obviousness of humps over the axial fold lines of Girard. The inclusion of humps of any number are considered obvious over the axial fold lines of Girard.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard, Dasi, Nguyen, and Drasler as is applied above, further in view of Braido et al. (US 20150289973 A1) hereinafter known as Braido.
Regarding claim 11 the Girard Dasi Nguyen Drasler Combination teaches the stent of claim 10 substantially as is claimed,
wherein Girard further discloses a first portion of the sleeve is made of a single-layered polymer material ([0259]-[0260])
but is silent with regards to second portions of the sleeve being made of a double-layered polymer material.
However, regarding claim 11 Braido teaches a stent which includes portions of a surrounding sleeve that have a double-layered polymer material (Figure 6 item 650). Girard and Braido are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Girard Dasi Nguyen Drasler Combination so that parts of the sleeve comprise double-layer material as is taught by Braido in order to give parts of the stent a reinforced area which can help protect heart valve leaflets against abrasion in those specific areas, thus extending the length of the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             08/29/22